Title: From Thomas Jefferson to United States Congress, 5 February 1805
From: Jefferson, Thomas
To: United States Congress


                   
                     
                     To the Senate and House of Representatives
                        of the United States 
                     
                     Feb. 5. 1805.
                  
                  The Secretary of State has lately recieved a note from the Danish Chargé des affaires, claiming, in the name of his government restitution, in the case of the brig Henrich, communicated to Congress at a former session; in which note were transmitted sundry documents, chiefly relating to the value and neutral character of the vessel, and to the question Whether the judicial proceedings were instituted and conducted without the concurrence of the Captain of the Henrich. as these documents appear to form a necessary appendage to those already before Congress, and throw additional light on the subject, I transmit copies of them herewith.
                  
                     Th: Jefferson 
                     
                     
               